internal_revenue_service number release date index number ------------------------------- ----------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-129646-04 date date legend taxpayer ------------------------------------------------------------------------------------------------- ------------------------- ---------------------- -------------------------------------------------------------- ---------------------------- ------- ------------------------ ------- ---------------------------- ------- ----------- ------- -------------------------- -------------------------- -------------------------- date trust spouse year date year date year x year date date date dear --------------- requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayer’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer established the trust an irrevocable_trust for the benefit of taxpayer’s lineal_descendants and spouse spouse the trustee shall pay to or for the benefit of one or more of the group consisting of taxpayer’s lineal_descendants and spouse so much of the net_income and principal of the trust in such proportions as the trustee shall determine article i of the trust provides that during the lifetimes of taxpayer and this is in response to your authorized representative’s letter dated date article i provides that during the lifetimes of taxpayer and spouse spouse article i provides that upon the first to die of taxpayer and spouse the trustee plr-129646-04 shall have the annual noncumulative power to appoint to himself part or all of the principal of the trust representing taxpayer’s additions to the trust for such year up to an amount equal to the largest amount which when added to all other gifts by taxpayer to spouse during the applicable calendar_year would qualify for the exclusion from taxable_gifts under sec_2503 and sec_2523 the trustees are required to notify spouse in writing on an annual basis of this power_of_appointment spouse shall exercise this power by submitting written notice to the trustees within thirty days of such notice by the trustees or in any event by november of each calendar_year if no trustee notice is given shall dispose_of the trust property as follows if taxpayer survives spouse the trust shall be administered in accordance with article ii if taxpayer predeceases spouse the trust shall be administered in accordance with article iii article ii provides that during the lifetime of spouse the trustee shall pay to or for the benefit of any one or more of the group consisting of taxpayer’s lineal_descendants and spouse so much of the net_income and principal of the trust as the trustee shall determine article ii provides that spouse shall have a special testamentary power to appoint all or any part of the principal and income of the trust remaining at the time of his death to any one or more of the group consisting of taxpayer’s lineal_descendants upon the death of spouse if he survives taxpayer to the extent that spouse did not exercise this power_of_appointment the trustees shall continue to hold and administer the trust as provided in article iii article iii provides that the trustees shall divide the trust property into separate equal shares so as to provide one share for each of taxpayer’s children living at that time and one share for the then living lineal_descendants of each of taxpayer’s deceased children article iii provides that during the lifetime of each child for whom a_trust was created the trustee shall pay to or for the benefit of any one or more of the group consisting of that child and that child’s lineal_descendants so much of the net_income and principal of the trust as the trustee shall determine article iii also provides each child with special inter_vivos and testamentary powers of appointment upon the death of a child and to the extent that the special powers of appointment are not fully exercised the trustee shall continue to hold and administer the trust for the benefit of the deceased child’s living lineal_descendants or if none held and administered for the benefit of taxpayer’s remaining lineal_descendants if taxpayer has no remaining lineal_descendants the trust property shall be distributed to the then living lineal_descendants of the children of taxpayer’s parents in equal shares per stirpes transferred publicly traded stock valued at dollar_figurex to the trust taxpayer who resided outside of the country at the time relied upon her financial advisor attorney and accountant regarding any necessary tax filings taxpayer was not advised to file a on date in year date in year and date in year taxpayer in year taxpayer’s attorneys reviewed the trust and discovered that gift_tax plr-129646-04 form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year year or year as a result no gift_tax_return was filed for year year or year and no allocation of taxpayer’s gst_exemption was made for the transfers to the trust returns had not been filed for year year or year and that none of taxpayer’s gst_exemption had been allocated to the trust exemption with respect to the year year and year transfers to the trust and that the allocations will be effective upon and made based on the value of the property transferred to the trust at the close of the estate_tax inclusion periods etips that occurred when spouse’s withdrawal right lapsed skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer a generation- taxpayer has requested an extension of time to make allocations of her gst sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2631 provides that for purposes of determining the inclusion_ratio by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any allocation by an individual of his or her gst sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_26_2632-1 provides in part that where an allocation has not been made prior to the termination of the etip an allocation is effective at the termination of the etip during the transferor’s lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the etip terminates timely etip return plr-129646-04 sec_26_2632-1 provides generally that an etip is the period during which should death occur the value of transferred property would be includible other than by reason of sec_2035 in the gross_estate of the transferor or the spouse of the transferor sec_26_2632-1 provides that for purposes of sec_26_2632-1 the value of transferred property is not considered as being subject_to inclusion in the gross_estate of the spouse of the transferor if the spouse possess with respect to any transfer to the trust a right to withdraw no more than the greater of dollar_figure or percent of the trust corpus and such withdrawal right terminates no later than days after the transfer to the trust sec_26_2632-1 provides that in the case of an etip arising by reason of an interest or power held by the transferor’s spouse under sec_26_2632-1 the etip terminates at the first to occur of a the death of the spouse or b the time at which no portion of the property would be includible in the spouse’s gross_estate other than by reason of sec_2035 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that except as provided in regulations for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period and the value of such property shall be determined under sec_2642 sec_2642 provides that in the case of any property to which sec_2642 applies the value of such property shall be its value for purposes of chapter if such property is includible in the gross_estate of the transferor other than by reason of sec_2035 or its value as of the close of the estate_tax_inclusion_period or if any allocation of gst_exemption to such property is not made on a timely filed gift_tax_return for the calendar_year in which such period ends its value as of the time such allocation is filed with the secretary sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_2642 provides that in determining whether to grant relief under sec_2642 provides generally that the secretary shall by regulation plr-129646-04 estate of the transferor under chapter if he died such period shall in no event extend beyond the earlier of the date on which there is a generation-skipping_transfer with respect to such property or the date of the death of the transferor prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the sec_301_9100-3 provides that in general requests for extensions of time under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer the allocations should be made on form sec_709 united_states gift and sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-129646-04 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s available gst_exemption with respect to the transfers to the trust in year year and year the allocations will be effective as of the close of the respective etips in year year and year specifically the year allocation will be effective as of date the year allocation will be effective as of date and the year allocation will be effective as of date for purposes of determining the inclusion_ratio and the amount of gst_exemption to be allocated to the trust the value of the transferred property shall be its value at the close of the etips generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each form_709 copies are enclosed for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trust representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-129646-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
